
	

114 HRES 769 IH: Terminating a Select Investigative Panel of the Committee on Energy and Commerce.
U.S. House of Representatives
2016-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 769
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2016
			Ms. Schakowsky (for herself, Mr. Nadler, Ms. DeGette, Ms. Speier, Ms. DelBene, Mrs. Watson Coleman, Mr. Pallone, Mr. Conyers, Mr. Cummings, and Ms. Slaughter) submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Terminating a Select Investigative Panel of the Committee on Energy and Commerce.
	
	
 That the Select Investigative Panel of the Committee on Energy and Commerce established pursuant to House Resolution 461, agreed to October 7, 2015, is hereby terminated.
		
